EXHIBIT 10.2
EXECUTION COUNTERPART
AMENDMENT NO. 5
          AMENDMENT NO. 5 dated as of October 5, 2009 among THE GEO GROUP, INC.
(formerly known as Wackenhut Corrections Corporation), a Florida corporation, as
borrower (the “Borrower”), its Subsidiaries listed on the signature pages
hereto, as guarantors (the “Guarantors”) and BNP PARIBAS, in its capacity as
Administrative Agent under the Credit Agreement referred to below (together with
its permitted successors, the “Administrative Agent”).
          The Borrower, the Lenders party thereto and the Administrative Agent
are parties to a Third Amended and Restated Credit Agreement dated as of
January 24, 2007 (as modified and supplemented and in effect from time to time,
the “Credit Agreement”), providing, subject to the terms and conditions thereof,
for extensions of credit (by means of loans and letters of credit) to be made by
said Lenders to the Borrower.
          The Borrower has requested that the Credit Agreement be amended in
certain respects, and the requisite Lenders have authorized the Administrative
Agent to agree to such request on the terms and conditions hereof. Accordingly,
the parties hereto hereby agree as follows:
          Section 1. Definitions. Except as otherwise defined or amended and
restated in this Amendment No. 5, terms defined in the Credit Agreement are used
herein as defined therein.
          Section 2. Amendments. Subject to the satisfaction of the condition
precedent specified in Section 4 below, but effective as of the date hereof, the
Credit Agreement shall be amended as follows:
          2.01. References Generally. References in the Credit Agreement
(including references to the Credit Agreement as amended hereby) to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein” and
“hereof”) shall be deemed to be references to the Credit Agreement as amended
hereby.
          2.02. Definitions. (a) Section 1.1 of the Credit Agreement shall be
amended by adding the following definition:
          “Existing High-Yield Notes” shall have the meaning ascribed to it in
the definition of “High-Yield Notes”.
     (b) Section 1.1 of the Credit Agreement shall be amended by amending and
restating the following definitions:
     “High-Yield Notes” means (i) $150,000,000 8 1/4 % senior unsecured
high-yield notes due 2013 issued by the Borrower on July 9, 2003 (“Existing
High-Yield Notes”) and guaranteed by the Guarantors (other than GEO Re Holdings,
LLC and GEO Care, Inc.), and (ii) the notes, bonds or other evidence of
indebtedness issued by the Borrower and guaranteed by the Guarantors pursuant to
Section 11.1(k) hereof, each as amended, restated, supplemented or otherwise
modified from time to time.
     “High-Yield Note Indenture” means any indenture under which any High-Yield
Notes are issued, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
Amendment No. 5



--------------------------------------------------------------------------------



 



-2-

          2.03. Limitations on Debt. Section 11.1 of the Credit Agreement shall
be amended by (a) deleting “and” at the end of clause (i), (b) adding “and” at
the end of clause (j) and (c) adding the following new clause (k) thereto:
          “(k) Debt of the Borrower incurred in connection with the issuance of
unsecured notes, bonds or other evidence of indebtedness in an aggregate face
amount not to exceed Three Hundred Million Dollars ($300,000,000) at any time
outstanding provided that no Default or Event of Default shall have occurred and
be continuing or would result therefrom.”
          2.04. Payments and Prepayments of Certain Debt. Section 11.10 of the
Credit Agreement shall be amended and restated as follows:
     “11.10 Payments and Prepayments of Certain Debt. Cancel or forgive, make
any voluntary or optional payment or prepayment on, or redeem or acquire for
value (including, without limitation, by way of depositing with any trustee with
respect thereto money or securities before due for the purpose of payment when
due) any Subordinated Debt or the High Yield Notes; provided however,
notwithstanding the foregoing, the Existing High Yield Notes may be repurchased,
redeemed, acquired or defeased with the proceeds of the issuance of Debt
permitted under Section 11.1(k) hereof.”
          2.05. Restrictive Agreements. Section 11.11 of the Credit Agreement
shall be amended by (i) adding “materially” after “any covenants” and
(ii) replacing “(except for restrictions on Liens pursuant to the High-Yield
Note Indenture)” with “(except for restrictions on Liens pursuant to any
High-Yield Note Indenture, provided that any such restrictions are not
materially more restrictive than the restrictions set forth in the High-Yield
Note Indenture for the Existing High-Yield Notes)”.
          Section 3. Waiver. The Administrative Agent hereby waives the
requirement to provide, within 10 days following the date of the acquisition of
Just Care, Inc. (the “Acquisition”), the items required by clauses (A) and
(C) of Section 9.15 of the Credit Agreement in relation to the Leasehold
Mortgage with respect to the property at 7901 Farrow Road, Columbia, SC 29203.,
provided that such items are delivered to the Administrative Agent within 60
days of the Acquisition.
          Section 4. Conditions Precedent. The amendments set forth in Section 2
hereof shall become effective, as of the date hereof, upon the receipt by the
Administrative Agent of:
          (a) counterparts of this Amendment No. 5 executed by the Borrower, the
Guarantors and the Administrative Agent together with authorizations to execute
this Amendment No. 5 from the requisite Lenders; and
          (b) evidence of the payment by the Borrower of all fees payable to the
Administrative Agent and the Lenders that the Borrower has agreed to pay in
connection with this Amendment No. 5.
          Section 5. Security Documents. The Borrower and the Guarantors hereby
ratify and confirm the respective Guaranty Obligations and Liens granted by them
under the Security Documents in favor of the Secured Parties.
          Section 6. Miscellaneous. Except as herein provided, the Credit
Agreement shall remain unchanged and in full force and effect. This Amendment
No. 5 may be executed in
Amendment No. 5



--------------------------------------------------------------------------------



 



-3-

any number of counterparts, all of which taken together shall constitute one and
the same amendatory instrument and any of the parties hereto may execute this
Amendment No. 5 by signing any such counterpart. This Amendment No. 5 shall be
governed by, and construed in accordance with, the law of the State of New York.
[Signature pages to follow]
Amendment No. 5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 5 to
the Credit Agreement to be duly executed and delivered as of the day and year
first above written.

            THE GEO GROUP, INC. (formerly known as Wackenhut
Corrections Corporation), as Borrower
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Sr. VP & CFO        CORRECTIONAL SERVICES CORPORATION, as Guarantor
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President and Treasurer        GEO HOLDINGS I, INC., as Guarantor
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President, Finance        GEO ACQUISITION II, INC., as Guarantor
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President, Finance        GEO CARE, INC. (formerly known as Atlantic Shores
Healthcare, Inc.), as Guarantor
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Treasurer        GEO RE HOLDINGS LLC (formerly known as WCC RE Holdings LLC), as
Guarantor
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Senior Vice President and Treasurer     

[Signature pages continue]

 



--------------------------------------------------------------------------------



 



            CPT OPERATING PARTNERSHIP, L.P., as Guarantor
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President, Finance        CPT LIMITED PARTNER, LLC, as Guarantor
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President, Finance        CORRECTIONAL PROPERTIES PRISON FINANCE LLC, as
Guarantor
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President, Finance        PUBLIC PROPERTIES DEVELOPMENT AND LEASING LLC, as
Guarantor
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President, Finance        GEO TRANSPORT, INC., as Guarantor
      By:   /s/ Brian R. Evans         Name:   Brian R. Evans        Title:  
Vice President and Treasurer     

[Signature pages continue]

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS,
as Lender
      By:   /s/ John Treadwell         Name:   John Treadwell        Title:  
Vice President              By:   /s/ Nicole Mitchell         Name:   Nicole
Mitchell        Title:   Vice President        BNP PARIBAS,
as Administrative Agent
      By:   /s/ John Treadwell         Name:   John Treadwell        Title:  
Vice President              By:   /s/ Nicole Mitchell         Name:   Nicole
Mitchell        Title:   Vice President     

 